Bu Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación ha sido interpuesta por Monserrate Co-lón contra sentencia de la Corte de Distrito de Guayama que negó su excarcelación en un procedimiento de habeas corpus.
Resulta de la transcripción que en una denuncia presen-tada en la Corte Municipal de G-uayama contra Lino Gon-zález por delito de acometimiento y agresión se dice que la persona agredida fué curada de dos heridas por el practi-cante Fernando Colón, que fué incluido en la lista de tes-tigos y quien no compareció ante -la corte el día que estaba señalado para el juicio, por lo que la corte municipal ordenó *89verbalmente que fuera llevado a su presencia para que ex-pusiera razones para no ser castigado por desacato. El apelante compareció ante la corte municipal y manifestó que había estado practicando una operación en el hospital municipal por cuyo motivo no había llegado más temprano y la corte municipal lo condenó por desacato a sufrir tres días de cárcel.
Aunque el apelante aparece en la denuncia y en la orden de prisión con el nombre de Fernando Colón, se ha admi-tido que la persona que compareció a mostrar causa por el desacato y la persona presa por él es Monserrate Colón, de tal suerte que el mismo abogado del apelante solicitó en la vista de habeas corpus que se enmendara ese error, por lo que no puede sostenerse el primer motivo del recurso ale-gado en esta apelación y que se funda en haber considerado la corte de distrito que el apelante fué citado con el nom-bre de Fernando Colón para el juicio contra' Lino Gonzá-lez; y aunque se dice que Monserrate Colón nunca fué ci-tado para el juicio porque era Fernando Colón el que apa-recía en la lista de testigos, ésto no es', sostenible porque Monserrate Colón no negó en la corte municipal que hubiera sido citado para el juicio, y tácitamente admitió tal citación al exponer la razón por la cual no había concurrido opor-tunamente al juicio.
 El artículo 56 del Código de Enjuiciamiento Criminal faculta a los jueces de paz para obligar la comparecencia de personas para declarar en algún asunto pendiente ante ellos, y el artículo 61 los autoriza para castigar los desacatos que de su autoridad se hagan, con multa que no exceda de dos y medio dollars o con prisión en la cárcel por un plazo que no exceda de cinco días, o con ambas penas; facultades que también tienen las cortes municipales, según bemos declarado en el caso Ex parte Pesquera, 17 D.P.R. 736, por lo que la corte municipal tuvo jurisdicción para castigar al apelante por desacato, y aunque la pena impuesta *90al apelante nos parece excesiva, no puede ser modificada en este procedimiento de habeas corpus.

La sentencia apelada debe ser confirmada.